1048136 ALBERTA LTD.

c/o 2760 – 200 Granville Square

200 Granville Street

Vancouver, British Columbia

Canada V6C 1S4

August 10, 2005




Cascade Energy, Inc.

Suite 820, 3405 Folsom Blvd.,

Folsom, CA 95630




Attention:  Mr. Chris Foster - CFO

Silver Star Energy Inc.

Suite 800, 11300 West Olympic Blvd.,

Los Angeles, CA 90064




Attention:

Mr.  Robert McIntosh - CEO

Fidelis Energy Inc.
5151 East Broadway,

Tucson, Arizona 85711




Attention:  Mr. Sterling Klein - CFO







Gentlemen:




Re:

Data Sharing Agreement Among 1048136 Alberta Ltd. ("1048136"), Cascade Energy,
Inc. ("CSCE"), Silver Star Energy Inc. ("SVSE") and Fidelis Energy Inc. ("FDEI")

--------------------------------------------------------------------------------




This Agreement outlines the terms upon which 1048136 will share certain
proprietary oil and gas engineering data that it owns respecting several
prospective areas in the State of Kansas.




Pursuant to an agreement (the "Wildes Agreement") dated the 5th day of June,
2005, between 1048136 and Wildes Exploration, LLC ("Wildes"), 1048136 purchased,
among other things, certain magnetic data acquired by airborne surveys over
lands (the "Lands") in the State of Kansas that cover an area of approximately
1,000,000 acres, as well as interpretations of such data (including scaled
digital plots defining potential prospects, maps and other related data) (all
such data purchased by 1048136 by the Wildes Agreement, or derived from such
data, is collectively referred to herein as the "Data").  The Lands are
described more particularly in Exhibit "A" to the Wildes Agreement, a copy of
which agreement is attached hereto as Schedule "A".  A five (5%) percent gross
overriding royalty (the "Royalty") has been reserved by Wildes for any "Oil and
Gas Interests" (as defined in the Wildes Agreement) acquired by 1048136, or any
other party who has reviewed the Data, prior to December 31, 2015 (the "Drop
Dead Date").  The Royalty shall encumber the Lands, in addition to any other
lessor royalties and other encumbrances affecting the Lands, as and when such
Lands are developed pursuant hereto.




Subject to compliance with the terms and conditions hereof, 1048136 will sell to
the parties hereto an interest in the Data and the right to use the Data to
develop the Lands in the manner hereinafter set forth.




1.

Interpretation

(a)

The headings of the clauses of this Agreement are inserted for convenience of
reference only and shall not affect the meaning or construction thereof.




(b)

Wherever the plural or masculine or neuter is used the same shall be construed
as meaning singular or feminine or body politic or corporate, or vice versa as
the context so requires.




2.

Sale of Data

Subject to the terms hereof and the Royalty, 1048136 agrees to sell the
following interests in the Data to the parties as follows:

CSCE – 25%

FDEI – 25%

SVSE – 20%




(collectively the "Companies")




in consideration for the Companies conducting and completing the development
programs and fulfilling the other terms and conditions set forth in hereinbelow.

3.

Earning Program

3.1

The Companies agree to pay, in proportion to the interests in the Data that they
are entitled to earn under this Agreement,  the costs of the acquisition, by way
of lease or otherwise, of up to two (2) sections of the Lands (the "Initial
Lands"), selected by 1048136, for a two (2) well drilling program such Initial
Lands.  The Companies agree to advance to 1048136 their respective share of the
funds required to complete acquisition of the Initial Lands forthwith upon the
receipt of written notification from 1048136 that it has selected appropriate
Initial Lands, and negotiated terms with the underlying owners of such Initial
Lands, in order to secure the Initial Lands.

3.2

Upon the completion of the acquisition of the Initial Lands, the Companies shall
fully fund, drill, abandon, or complete, as the case may be, two (2) oil and/or
gas wells (collectively the "Earning Wells") on the Initial Lands in accordance
with this Agreement, against the receipt of authorizations for expenditure from
1048136.  Prior to the drilling, abandonment and or completion of the Earning
Wells, the Companies will have earned no interest in the Data, the Earning
Wells, or any part thereof.  1048136 shall be the operator (the "Operator") of
all aspects the selection and acquisition of the Initial Lands and the drilling
of the Earning Wells.

3.3

Upon the drilling, abandonment, or completion, as the case may be, of the
Earning Wells, the Companies shall have earned the undivided interests in the
Data set forth in paragraph 2 hereof, provided that the Data shall only be used
by the Companies thereafter in the manner set forth in this Agreement.  Subject
to the Royalty, and any lessor royalties or other encumbrances flowing with the
Initial Lands, the working interests of the parties in the Earning Wells and the
Initial Lands shall be as follows:

CSCE – 25%

FDEI – 25%

SVSE – 20%

1048136 – 30%




3.4

Notwithstanding 1048136 shall be the Operator of all aspects of the acquisition
of the Initial Lands as well as the drilling, abandonment and or completion of
the Earning Wells (the "Initial Program"), it shall be carried by the Companies
on all costs incurred by the Companies through the Initial Program.




4.

Follow-Up Programs/Joint Operating Agreement

Upon the completion of the Initial Program, the parties shall enter into an
industry standard joint operating agreement (the "JOA") for the purpose of
jointly utilizing the Data to acquire and develop any of the Lands that the
parties so choose in accordance with the provisions of the JOA.  Without
limitation, the JOA shall provide that 1048136 will initially continue as the
Operator and that the parties will initially fund the acquisition of selected
Lands and participate in development programs in accordance with their
respective working interests, as set forth in subparagraph 3.3 hereof.  The JOA
shall initially allow the parties to vote on the approval of programs in
accordance with their respective working interests.





5.

Termination




If at any time during prior to completion of the Initial Program, any of the
parties fail to duly pay or cure any default in the performance of any
obligation of this Agreement within a period of thirty (30) days after receipt
of a default notice from 1048136, 1048136 may terminate the this Agreement
respecting that party and assume the interests and obligations of that party
hereunder  Exercise of such right by 1048136 shall be without prejudice to any
other rights or remedies 1048136 may have at law or in equity as a result of
such default of this Agreement.




6.

Confidentiality

6.1

This paragraph applies to all the Data and any other data, records, projections,
reports, calculations, opinions, maps, charts, documents, and other information
whatsoever, written or oral and whether or not noted thereon to be confidential,
pertaining to or derived from the Data, disclosed or provided to the Companies,
their employees, or agents, or to which the Companies, their employees, or
agents are given access by 1048136, except:




(a)

information which at the date hereof is in the public domain;




(b)

information which after the date hereof is published or otherwise becomes part
of the public domain through no fault of the Companies or any of their employees
or agents;




(c)

information which the Companies can show was in their possession prior to the
date hereof and was not acquired by the Companies directly or indirectly from
1048136 or anyone under an obligation of confidentiality to 1048136; and




(d)

information received by the Companies without restriction as to disclosure from
a third party who has the lawful right to disclose the same.




6.2

Prior to the Drop Dead Date the Companies shall keep all Data in strict
confidence and will not disclose or dispose of any of the same to any third
party; provided that:




(a)

information may be disclosed to those of the Companies' directors, officers,
employees and agents who need to access to Data for the purposes of evaluating
the Lands, all of whom shall be directed by the Companies to treat the Data
confidentially;




(b)

the Companies may disclose Data pursuant to the order of any governmental or
judicial authority after at least fifteen (15) days prior notice to 1048136 and
marking the Data to show that it is confidential under the terms of this
Agreement; or




(c)

any disclosure of Data may be made to which 1048136 gives its prior written
consent.




6.3

The Companies and their employees, agents, or consultants will use the Data only
for the purpose of determining whether to proceed with the development of the
Lands (a "Transaction") and for no other purpose; however, in the event that a
Transaction is entered into, this Agreement will cease to apply to any Lands
which are the subject of such Transaction.




6.4

1048136 makes no representations or warranties of any kind whatsoever, express
or implied, with respect to the accuracy of any Data or any other statement,
written or oral, made to the Companies or their employees or agents respecting
the Lands.  The Companies agree that they will rely solely on their own
appraisals, estimates and interpretations of the Data in evaluating the Lands.




6.5

Subject to the provisions hereof, the Companies agree not to contact or have any
communication with any underlying holders or owners of the Lands, or anyone with
a material interest in the Lands, prior to later of the completion of the
Initial Program and the full execution of the JOA.




7.

Assignment




The Companies shall not assign their respective rights under this Agreement in
whole or in part without first obtaining the written consent of 1048136.




8.

No Partnership




The rights, duties, obligations and liabilities of the parties shall be several
and not joint or collective, it being the parties' express purpose and intention
that nothing herein shall be construed as creating a partnership of any kind or
imposing upon any party hereto any partnership duty, obligation or liability to
the other party other than as specifically set forth herein.




9.

Further Assurances




Each of the parties shall at all times do all such further acts and deliver all
such further deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.




10.

Notice




Notwithstanding anything to the contrary contained herein, all notices required
or permitted hereunder shall be in writing.  Any notice to be given hereunder
shall be deemed to be served properly if served in any of the following modes:




a)

personally, by delivering the notice to the party on which it is to be served at
that party's address for service; or




b)

by telecopy or telex (or by any other like method by which a written message may
be sent) directed to the party on which it is to be served at that party's
address for service.  A notice so served shall be deemed to be received by the
addressee when actually received by it, if received within normal business hours
on any day other than a Saturday, Sunday or statutory holiday in British
Columbia or at the commencement of the next ensuing business day following
transmission if such notice is not received during such normal business hours;
or




c)

by mailing it first class (air mail if to or from a location outside of Canada)
registered post, postage prepaid, directed to the party on which it is to be
served at that party's address for service.  Notices so served shall be deemed
to be received by the addressee at noon, local time, on the earlier of the
actual date of receipt or the fourth day (excluding Saturdays, Sundays and
statutory holidays in British Columbia) following the mailing thereof.  However,
if postal service is (or is reasonably anticipated to be) interrupted or
operating with unusual delay, notice shall not be served by such means during
such interruption or period of delay.




11.

Address for Service




The address for service of notices hereunder of each of the parties shall be as
set forth on the first page hereof.  A party may change its address for service
by notice to the other party, and such changed address for service thereafter
shall be effective for all purposes of this Agreement.




12.

Successors and Assigns




This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.




13.

Proper Law




This Agreement and the relationship between the parties shall be construed and
determined according to the laws of the Province of British Columbia, and the
courts having original jurisdiction with respect to any matter or thing arising
directly or indirectly relating to this Agreement shall be the courts of the
Province of British Columbia.




14.

Supercession




This Agreement supercedes and replaces all other agreements, documents, writings
and verbal understandings between the parties with respect to the subject matter
of this Agreement.




15.

Counterparts




This Agreement may be executed in counterparts and by facsimile.




IN WITNESS WHEREOF each of the parties hereto has caused this Agreement to be
executed as of the day and year first noted below.







1048136 ALBERTA LTD.

CASCADE ENERGY INC.









per:__________________________

per:_____________________________







per:__________________________

per:_____________________________




August

, 2005

August

, 2005




SILVER STAR ENERGY INC.

FIDELIS ENERGY INC.









per:__________________________

per:_____________________________







per:__________________________

per:_____________________________




August

, 2005

August

, 2005







--------------------------------------------------------------------------------







SCHEDULE A




to the Agreement among 1048136 Alberta Ltd., Cascade Energy Inc., Silver Star
Energy Inc. and Fidelis Energy Inc.




(dated August 10, 2005)




Copy of Wildes Agreement




-attached hereto-



